Title: To Thomas Jefferson from Edmond Charles Genet, 9 July 1793
From: Genet, Edmond Charles
To: Jefferson, Thomas



Monsieur
Philadelphie le 9. Juillet 1793.  L’an 2e. de la Republique francaise.

Le Consul de la Republique Francaise dans cet etat a réquis depuis quatre jours le Gouverneur de la Pennsylvanie de faire sortir du Port de Philadelphie le Corsaire Anglais le Jane armé de 16 canons qui y est entré le quatre de ce mois sans avoir aucun signe de détresse.
Le Gouverneur lui à répondu qu’il ne pouvait prendre aucune décision à cet égard pendant l’absence de monsieur le President des Etats unis. Quoique cette reponse, Monsieur, soit accompagnée d’expressions très obligeantes et tres amicales, je crois devoir vous observer que d’après les dispositions de l’article XXII de notre traité d’amitié et de commerce il n’est nullement nécessaire d’attendre la décision de Mr. Le President pour le faire partir ce Corsaire n’etant point entré ici en relâche forcée, ayant eu tout le tems pour y prendre beaucoup plus de vivres qu’il ne lui en faut pour se rendre au port le plus voisin de la Puissance dont il tient sa commission, et d’après différens rapports que je viens de recevoir, augmentant son armement. Les traités etant considérés par le peuple Américain comme ses loix les plus sacrées tous les  Gouvernemens locaux des Etats Unis sont tenus de les connaitre, et tous les magistrats obligés de les faire éxécuter sans délai. Je vous prie en conséquence, monsieur, de présenter ces considérations au Gouverneur de la Pennsylvanie et de le déterminer à remplir contre le Corsaire le Jane les devoirs qui lui sont imposés par nos traités.

Genet

